Title: Continental Congress Report on Peace with the Indians, 21 April 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] April 21, 1783

Report of a Committee to whom was committed the letter from His Excelly The President of the State of Pensylvania respecting a peace with the Indians.

Whereas by the 9th article of the confederation The United States in Congress assembled are vested with the sole and exclusive right and power among other things “of regulating the trade and managing all affairs with the Indians not members of any of the States”—
Resolved, that the general superintendence of Indian Affairs under Congress be annexed to the department of war.
That there be a suspension of offensive hostilities against the Indian nations, and that immediate measures be taken to communicate the same to the several tribes preparatory to a final pacification.
That there be four Agents appointed for the transaction of affairs with the indians in the different districts—one for the eastern district comprehending all the tribes under the general denomination of the Penobscot Indians; one for the Northern district comprehending the six nations and the nations depending on them; one for the Western district comprehending all the tribes under the general denomination of the Western indians; one for the Southern district comprehending all the southern nations with an allowance not exceeding  dollars ⅌ annum to each agent. That measures be taken to purchase articles proper for presents to the indians to the amount of  to be distributed when their deputies shall assemble for the purpose of a treaty of peace.
That in order to a speedy pacification till the commissioners aforesaid can be appointed a special Committee be appointed instructed to endeavour to engage one or more respectable inhabitants for each district acquainted with indian affairs to undertake the negotiation of an immediate peace and that the said Committee digest such further measures as it will be proper for Congress to take with reference thereto.
